Citation Nr: 1221844	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-22 718	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for disability manifested by seizure-like activity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel







INTRODUCTION

The Veteran had active military service from June 1984 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a January 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the Veteran's claims file currently resides with the RO in Detroit, Michigan.  

The Veteran had been scheduled for a Board hearing before a Veterans Law Judge at the RO.  The Veteran subsequently withdrew his hearing request in July 2011.  See 38 C.F.R. § 20.704(e) (2011).

The Board notes that the Veteran originally filed a claim for service connection for a seizure disorder in March 1985.  As a result of his failure to report for a scheduled VA examination, the RO notified the Veteran in a July 1985 letter that it could not grant his claim for the disability benefits he sought.  The Veteran was also notified that no further action would be taken on his claim unless he notified the RO that he was willing to report for a VA examination.  The RO's letter included notice to the Veteran of his appellate rights.  No response from the Veteran to the RO's letter was received.  In August 2008, the RO received a June 2008 statement from the Veteran, in which the Veteran again requested disability benefits for recurring seizures.  

The Board notes that, when evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim will be considered abandoned.  See 38 C.F.R. § 3.158(a) (2011).  Therefore, the Board will treat the July 1985 RO letter and the lack of response from the Veteran for many years as evidence of the Veteran's abandonment of his original claim for service connection for a seizure disorder.  

Otherwise, in the above-noted June 2008 statement, the Veteran alleged that he suffered from hypoglycemia and from sleep apnea during service.  The Veteran also alleged that his seizure activity in service was caused by hypoglycemia and sleep apnea.  While there is no evidence of record to indicate that the Veteran has been diagnosed with sleep apnea, there are statements from the Veteran's treating physician assistant (PA-C) that relate the Veteran's seizures to hypoglycemic events.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claimant cannot be held to a hypothesized diagnosis-one he or she is incompetent to render-when determining what his or her actual claim may be.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For example, in the context of a claim for service connection for a psychiatric disorder, if a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis.  Rather, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such a claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, whatever it is, caused him.

As a result of the Court's holding in Clemons, the Board is required to consider alternative current conditions within the scope of the filed claim and/or broadly construe claims.  Therefore, the phrasing of the issue on appeal, as reflected on the title page of this remand, reflects the medical complexity of this case and the Board's expansion of the issue on appeal in accordance with the Clemons decision.  


REMAND

Initially, the Board notes that in his June 2008 statement to the RO, the Veteran identified that he was receiving Social Security Administration (SSA) disability benefits for seizures.  VA's duty to assist includes a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 C.F.R. § 3.159(c) (2011).  This duty includes obtaining "relevant records" in the custody of a Federal department or agency, such as the SSA.  38 C.F.R. § 3.159(c) (2).  Relevant records for the purpose of 38 U.S.C.A. § 5103A are those that relate to the injury or disease for which the claimant is seeking benefits and have a reasonable possibility of helping substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

Here, as the Veteran is seeking service connection for a disability manifested by seizure-like activity and has identified receiving SSA disability benefits for seizures, the originating agency should take the necessary steps to obtain the Veteran's SSA records in accordance with 38 C.F.R. § 3.159(c)(2).  

The Board also notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the Statement of the Case (SOC) or a Supplemental Statement of the Case (SSOC), it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2011).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2011).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  (Contrast 38 C.F.R. § 19.37(a) with 38 C.F.R. § 20.1304(c) (2011), where legal authority does allow for waiver of initial RO review of pertinent evidence after certification of the Veteran's appeal to the Board.)

With respect to 38 C.F.R. § 19.37(a), the Veteran was scheduled for a hearing before a member of the Board.  On the day of the hearing the Veteran withdrew his hearing request and requested 60 days to submit additional evidence in support of his claim.  The Veteran's request was granted.  In August 2011, prior to the transfer of his case to the Board, the Veteran submitted additional medical evidence to the RO.  This evidence consisted of a statement from the Veteran's treating PA-C from The Healing Center, dated that same month.  The evidence was not duplicative of evidence previously considered, (see e.g., June and July 2011 statements from The Healing Center) and was relevant to the issue on appeal.  The August 2011 statement from the PA-C was received subsequent to the issuance of the most recent SSOC in September 2010.  Therefore, the additional medical evidence received by the RO must be reviewed and, if necessary, a SSOC issued to the Veteran.  38 C.F.R. § 19.31; 38 C.F.R. § 19.37(a).  

Regarding the medical evidence of record, the Board notes that the Veteran's service treatment records (STRs) document that he underwent a medical board and was subsequently discharged (entry level separation) from service due to a medical finding that he had a generalized tonic-clonic seizure disorder.  The report of medical board, undated, notes that the Veteran had experienced a seizure in service and that he had had a history of head trauma, recurring blackout spells, as well as an abnormal EEG (electroencephalogram) following the seizure event.  

Post-service medical evidence reflects a report of April 2010 VA examination in which the examiner noted that approximately two years previously the Veteran had reportedly stopped taking his seizure medication and had not suffered a seizure since that time.  Additionally, the examiner commented that other documentation in the Veteran's STRs regarding abnormal behavior, passing out, or spontaneous limb movement appeared to be attributed to hyperventilation, viral illness, or vasovagal response.  The examiner further commented that it appeared the Veteran might have been misdiagnosed in service with a seizure disorder.  

Since the VA examination in April 2010, the Veteran has submitted medical evidence in support of his claim consisting of the above-noted statements from The Healing Center.  These statements, in particular, the August 2011 statement from the Veteran's treating PA-C, reflect the Veteran as having stopped taking seizure medication in 2000, and that the Veteran's initial seizure during service in 1984 was probably the result of severe hypoglycemia.  Additionally, it was noted that the Veteran's subsequent seizures were apparently caused by his anti-seizure medications.  The Veteran's treating PA-C opined that the Veteran continued to have a susceptibility to seizures and that the Veteran still had hypoglycemia but was able to control the condition with diet.  

As noted above, the VA examiner reported that the Veteran discontinued anti-seizure medication in approximately 2008 while the private PA-C has reported the Veteran's discontinuance of anti-seizure medication in 2000.  Otherwise, while there is no evidence in the Veteran's STRs of any problems with blood sugar levels or the treatment for hypoglycemia, the PA-C has identified just such a problem as a likely cause of the Veteran's seizure in service.  The Board notes that a blood sugar imbalance can, apparently, be one of many precipitating factors that result in seizures.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  In this case, the Board finds the VA examiner's opinion in the report of April 2010 VA examination to be inadequate for purposes of deciding the Veteran's claim.  The examiner was unable to provide a clear diagnosis or opinion, and questioned whether the Veteran might have been misdiagnosed in service with a seizure disorder.  Furthermore, the Board was unable to discern whether the examiner's conclusion that she could not provide an opinion without resorting to speculation was a signal that she needed additional information or that she had exhausted the limits of current medical knowledge and still could not opine as to whether the Veteran had a seizure disorder (or a disability manifested by seizure-like activity) that was traceable to his military service.  See e.g., Jones v. Shinseki, 23 Vet. App. 382 (2010). 

In light of the statements from the Veteran's treating PA-C at The Healing Center, and the need for a more adequate medical opinion, the Veteran should be scheduled for a VA examination, conducted by a neurologist, to assess the relationship, if any, between a current disability, whether a seizure disorder or some disability manifested by seizure-like activity, and the Veteran's period of active service.  In providing any requested opinion, it is important that the examiner review and discuss the Veteran's reported history; the Veteran's STRs, in particular, the United States Navy Report of Medical Board; and those statements from the Veteran's treating PA-C at The Healing Center.  The Veteran and the PA-C both assert that the Veteran's seizure in service was the result of a hypoglycemic event (the Veteran also contends a connection between sleep apnea, the abnormal EEG, and his seizures), and that the subsequent post-service seizures were caused by seizure medication first provided during service.  

If the examiner is unable to offer any requested opinion, it is essential that he or she offer an explanation for the conclusion that an opinion could not be provided (e.g., without resorting to speculation), together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones, 23 Vet. App. at 382.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for seizures, hypoglycemia, and/or sleep apnea.  After securing any necessary releases, the originating agency should attempt to obtain these records.  Notice to the Veteran of an inability to obtain any identified private records should be in accordance with 38 C.F.R. § 3.159(e) (2011).

2.  VA should contact the SSA directly and request copies of all pertinent information considered by SSA in awarding or denying disability benefits, to include a complete copy of any decision.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Upon completion of the above development, the Veteran should be afforded a VA examination by a neurologist to address his claim for service connection for a disability manifested by seizure-like activity.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  

(By way of history, in 1984 while in service, the Veteran was diagnosed with a generalized tonic-clonic seizure disorder.  The disability was apparently judged to have been a manifestation of a head injury prior to service.  An EEG study at the time the Veteran sought treatment for the seizure in service was reported abnormal with spike and wave activity.  The Veteran and his treating PA-C at The Healing Center have since asserted that the diagnosis during service was in error.  They contend that the Veteran's seizure in service was the result of undiagnosed sleep apnea and/or a hypoglycemic event.  Furthermore, it is alleged that subsequent seizures after service were the result of anti-seizure medication.  Additionally, in a report of an April 2010 VA examination, the VA examiner questioned the in-service diagnosis of a generalized tonic-clonic seizure disorder.)  

In light of the above, the examiner should review the claims file, in particular, the Veteran's service treatment records, the report of the April 2010 VA examination, and the June through August 2011 statements from The Healing Center.  The examiner should elicit from the Veteran a detailed service and post-service medical history concerning the occurrence of seizures or seizure-like activity, and any medications he took to treat his "seizures." 

Thereafter, the Veteran should be provided a neurological evaluation, following which the examiner is requested to provide answers to the following questions:

a.)  What was the cause of the Veteran's seizure during service?  

In providing an opinion, the examiner should comment, in particular, on the medical probabilities that the Veteran's in-service seizure was a manifestation of a head injury prior to service, a result of a hypoglycemic event or sleep apnea, or due to some other pathological process.  

b.)  Did or does the Veteran have a seizure disorder post-service or a disability manifested by seizure-like activity?  

If so, did any anti-seizure medications, including the treatment regimen initiated in service, actually cause those seizures or seizure-like activity?  The examiner should comment on the medical probabilities that any of the post-service seizure-like activity is traceable to the Veteran's period of active service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, and identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The Veteran's claim should then be readjudicated in light of all additional evidence.  If the claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

